
	
		II
		Calendar No. 195
		110th CONGRESS
		1st Session
		S. 720
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2007
			Mr. Levin (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			June 7, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To amend title 4, United States Code, to
		  authorize the Governor of a State, territory, or possession of the United
		  States to order that the National flag be flown at half-staff in that State,
		  territory, or possession in the event of the death of a member of the Armed
		  Forces from that State, territory, or possession who dies while serving on
		  active duty.
	
	
		1.Short titleThis Act may be cited as the
			 Army Specialist Joseph P. Micks
			 Federal Flag Code Amendment Act of 2007.
		2.Authority of Governors to order the
			 National flag to be flown at half-staff in the event of the death of a member
			 of the Armed Forces
			(a)Death of a member of the Armed
			 ForcesSection 7(m) of title
			 4, United States Code, is amended in the sixth sentence by inserting or
			 the death of a member of the Armed Forces from any State, territory, or
			 possession who dies while serving on active duty after present
			 or former official of the government of any State, territory, or possession of
			 the United States.
			(b)Federal facility consistency with State
			 proclamationSuch section is
			 further amended by inserting after the sixth sentence the following new
			 sentence: When the Governor of a State, territory, or possession issues
			 a proclamation under the preceding sentence that the National flag be flown at
			 half-staff because of the death of a member of the Armed Forces, the National
			 flag flown at any Federal installation or facility in that State, territory, or
			 possession shall be flown at half-staff consistent with that
			 proclamation..
			
	
		June 7, 2007
		Reported without amendment
	
